Citation Nr: 1628424	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  11-24 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  He served in Vietnam.  He died in March 2002.  The appellant claims as the Veteran's widow.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2010 rating decision of the VA Regional Office (RO) in Columbia, South Carolina that, in pertinent part, denied service connection for the cause of the Veteran's death.

The case was remanded by Board decision in October 2015.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further development of the record is warranted prior to disposition of the issue on appeal.  

The Veteran's death certificate reflects that he died on March 2, 2002, and that the immediate cause of death was cardiac arrhythmia due to or as a consequence of electrolyte imbalance, due to or as a consequence of gastrointestinal virus.  

The record reflects that although initially asserting that the Veteran died from Agent Orange-associated cardiac arrhythmia, it is clear that the appellant advances a broader Agent-Orange related etiology leading to death, as indicated in her substantive appeal received in March 2012.  

In this regard, review of the record discloses that when this case was previously remanded, it was requested that the record be examined by a clinician to determine whether the Veteran's cardiac arrhythmia was due to ischemic heart disease, a disability for which a presumption of service connection applies under the law for Agent Orange exposed Veterans. See 38 C.F.R. § 3.309(e) (2015)  The Board notes that following VA examination of the record in January 2016, a VA physician essentially found that the Veteran did not have heart disease prior to his death.  It was also determined that his long-standing hypertension was not related to service or was materially or substantially implicated in his death.  

The Board observes, however, that history provided on VA examination in January 2016 indicated that the Veteran had had left and right nephrectomies for polycystic kidney disease and renal cell carcinoma in 1995 and 2001.  The examiner opined that while there was no documentation of ischemic heart disease, it was well known that chronic renal insufficiency from bilateral nephrectomy due to renal cell carcinoma contributed to the likelihood of dehydration from conditions such as gastrointestinal virus, and that dehydration was well known to cause electrolyte abnormalities that could cause cardiac arrhythmias resulting in death.  

As such, the opinion begs the question as to whether the Veteran's polycystic kidney disease and/or renal cancer leading to bilateral nephrectomy were related to Agent Orange exposure.  The examiner did not address this question.  The Board points out that although neither condition is a disease for which the presumption of service connection applies under 38 C.F.R. § 3.309(e), it is well established that a claimant may establish direct service connection when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See also Combee v. Brown, 34 F.3d 1039, 1044.  VA must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to exposure to Agent Orange, but must also ascertain whether the disability was otherwise the result of active service and exposure to Agent Orange therein.  Since there is an opinion of record that polycystic kidney disease and or renal cell carcinoma likely contributed materially or substantially to the Veteran's demise, the Board must obtain an opinion as to whether there is sufficient evidence linking these diseases to service and the Veteran's presumed exposure to Agent Orange therein. See 38 U.S.C.A. §§ 1113, 1116 (West 2014).  .

Therefore, under the circumstances, the case will be remanded for a specialist examination of the record, to include a medical opinion as to whether kidney disease, including cancer, may be found to be related to Agent Orange exposure in Vietnam. See Combee, supra, citing 38 U.S.C.A. § 1113(b), 1116; 38 C.F.R. § 3.303 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to a VA physician who is specialist in Agent Orange-related diseases or to a VA oncologist for review of the record and a medical opinion.  A comprehensive clinical history should be recited, to include a discussion of the Veteran's documented medical history.  After a thorough review of the evidence, the examiner should respond to the following questions:

Is it at least as likely as not (a 50 percent probability or better) the Veteran's polycystic kidney disease and/or renal cell carcinoma a) are of service onset, or b) are etiologically related to Agent Orange/herbicide exposure in Vietnam.

The examiner should provide thorough and detailed rationale for the opinions provided and the report must be returned in a narrative format. 

2.  The RO should ensure that the medical report requested above complies with this remand.  If a requested action is not taken or is deficient, it must be returned for correction. 

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and her representative should be provided a supplemental statement of the case before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


